In The

                         Court of Appeals

             Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-20-00040-CV
                          __________________

    KYLE M. JAEGER AND JAEGER REO HOLDING TRUST,
                       Appellant

                                  V.

                    SCOTT BROWN, Appellee
__________________________________________________________________

            On Appeal from the 284th District Court
                   Montgomery County, Texas
                 Trial Cause No. 18-05-06244-CV
__________________________________________________________________

                     MEMORANDUM OPINION

     Kyle M. Jaeger and the Jaeger Reo Holding Trust (Jaeger Reo

Holding Trust or the REO Trust) appeal from a no-answer default

judgment that involves two written agreements. Under the first of the

two agreements, Jaeger and the REO Trust agreed to purchase a 7.5-acre

tract from the plaintiff, Scott Brown, for $450,000. In the other, Brown

agreed to accept $92,250 in partial payment toward the $450,000 that

                                   1
Jaeger and the REO Trust agreed to pay him for his tract. In its

judgment, the trial court awarded Brown $491,750 in economic damages,

$983,500 in punitive damages, and $13,499 in attorney’s fees plus

prejudgment and post-judgment interest. 1

     In six appellate issues, Jaeger and REO Trust argue the trial court

erred in denying their post-judgment motion to set aside the judgment

that Brown obtained after Jaeger and the REO Trust failed to appear or

to answer in response to Brown’s suit. In their brief, Jaeger and the REO

Trust argue: (1) the post-judgment motion adequately explained why

Jaeger and the REO Trust failed to appear when the trial court called the

case for trial; (2) in the default-judgment hearing where the trial court

awarded Brown damages, Brown failed to establish a prima facie case on

the claims raised in his petition; (3) the amounts the trial court awarded

in its judgment are “constitutionally and statutorily infirm” and

excessive; (4) the trial court erred by allowing Brown to recover multiple

times for what the appellants contend is but a single injury; (5) the

officer’s return on the citation for the defendant, the Jaeger Reo Holding




     1The   record shows that Brown was represented by counsel in the
trial court. Brown, however, did not file a brief in the appeal.
                                    2
Trust, does not show the process server served it with the citation of

service in Brown’s suit; and (6) the evidence is insufficient to support the

attorney’s fees awarded to Brown.

       We conclude the appellants’ arguments challenging the trial court’s

decision granting the default (in contrast to their arguments challenging

the amounts of the awards) lack merit. Still, because the evidence is

factually insufficient to support the amounts the trial court awarded

Brown in economic damages, punitive damages, and attorney’s fees, so

we sustain in part the arguments the appellants raise in issues four and

six.

       Even though we have found the evidence is factually insufficient to

support the awards, we conclude that two of the awards in the judgment

can still be affirmed if Brown agrees to accept a remittitur of some of the

trial court’s economic and punitive damages awards. If Brown were to

accept the remittiturs, as suggested below, the economic damages award

would be reduced to $409,250 and the punitive damages award would be

reduced to $818,500. But as attorney’s fees, the record contains factually

insufficient evidence to support the trial court’s award of a reasonable

fee.


                                     3
     Given the above, should Brown accept the suggested remittiturs,

we will remand the case to the trial court for a new trial solely on the

issue of attorney’s fees. If not, we will reverse the judgment and remand

the case to the trial court for a new trial to redetermine all of Brown’s

damages. 2

                                Background

     Since Jaeger and the REO Trust failed to answer, the allegations in

Brown’s pleadings were undisputed. Thus, the facts we describe here

have been taken from Brown’s pleadings or from the evidence in the

hearing the trial court conducted after defaulting the defendants for

failing to answer and appear. The trial court conducted the hearing on

Brown’s damages in November 2019, allowing Brown to present evidence

to prove the amount of his damages based on the six causes of action he

brought against them in his petition.

     The dispute between the parties involves a 7.5-acre tract of real

property in Conroe, Texas. In September 2017, Brown agreed to sell the

tract to Jaeger and the REO Trust. The parties signed a “Real Estate

Purchase Agreement” to convey the tract. Under the Agreement, which


     2Holt   Atherton Indus., Inc. v. Heine, 835 S.W.2d 80, 83 (Tex. 1992).
                                      4
Jaeger drafted, Brown agreed to sell Jaeger and the Trust the 7.5-acre

tract for $92,250, with the understanding that Jaeger and the Trust

would purchase the structures on the tract for $357,750 on a later (but

undesignated) date—when Jaeger and the Trust sold a home they owned

in Spring. As to the structures on Brown’s tract, the Agreement states:

“THIS AGREEMENT IS FOR THE LAND ONLY, THE STRUCTURES

WILL BE PURCHASED SEPERATELY FOR THE TOT[A]L[] OF

$357,750, FOLLOWING THE SALE OF [a house Jaeger and the Trust

own in Spring].” As to the dirt comprising Brown’s 7.5-acre tract, Jaeger

and the Trust agreed to pay $92,250 when they closed, which under the

Agreement was scheduled to occur in two days.

     Jaeger attached a “Special Warranty Deed” to the Agreement,

which Jaeger signed the same day he signed the Agreement (September

13, 2017). Even though the Agreement states the parties were to close

the transaction on Brown’s tract on September 15, the parties signed a

second agreement that same day. In the second agreement, Jaeger

offered (and Brown accepted) Jaeger’s and the REO Trust’s offer to

exchange five vehicles and cash in place of the promise in the Agreement

where Jaeger and the REO Trust agreed to pay Brown $92,250 in cash.


                                   5
The parties memorialized that second agreement in a “Bill of Sale.” The

five vehicles, which are listed and valued separately in the Bill of Sale,

have a total value of $60,500. And according to Brown, he was to receive

$31,750 in cash in addition to the five vehicles under the agreement the

parties reached in the Bill of Sale. 3

      On September 13, 2017, Brown delivered a “Special Warranty

Deed” to Jaeger. The deed is silent about the future payment that are

referred to in the Real Estate Purchase Agreement; instead, the Special

Warranty deed, which Brown testified Jaeger also drafted, recites that

Brown sold the tract to Jaeger and the REO Trust for $92,250. After

Brown delivered the deed, Jaeger and the Jaeger Trust, according to

Brown, recorded the deed and “assumed possession” of the 7.5-acre tract.


      3Under   the description of the various items of property that Brown
was getting as the “BUYER” in the Bill of Sale, the cash term states:
“CASH TO SELLER $31,750.” During the November 2019 hearing the
trial court conducted on Brown’s damages, Brown testified the Bill of Sale
should have stated “cash to buyer,” not “cash to seller.” Brown explained
that where the Bill of Sale states, “CASH TO SELLER,” the description
is “an error[.]” Even though the parties did not ask the trial court to
provide them with written findings, the trial court’s judgment reflects
that it apparently found the parties intended the Bill of Sale to read
CASH TO BUYER rather than CASH to SELLER, meaning Brown was
to receive $31,750 in the transaction described in the Bill of Sale. And
given the context of the language in the Bill of Sale, the trial court’s
construction of the contract given Brown’s testimony appears reasonable.
                                      6
After recording the deed, Jaeger and the REO Trust mortgaged the tract

and then, according to Brown, “convey[ed] it to a third party.”

      For his part, Brown took possession of the vehicles described in the

Bill of Sale. But soon after he took possession of the vehicles, Brown

learned that one of them, a diesel truck, had been reported by its owner

as stolen. Jaeger also never gave Brown the $31,750 cash that Brown

said Jaeger agreed to pay under the terms of the Bill of Sale. Instead, on

September 20, 2017, Jaeger gave Brown a check for $18,125. But when

Brown tried to negotiate the check, it bounced. And as to the remaining

four vehicles, Brown testified that Jaeger stole one of them, a gas-fueled

truck. Brown identified the truck he claimed Jaeger stole from him as

truck number 1222 in the Bill of Sale. The dollar amount listed by truck

number 1222 in the Bill of Sale is $10,250. And the dollar value listed

beside the truck that Brown said was reported stolen in the Bill of Sale,

which Brown explained was a truck to which Jaeger could not deliver a

good title, is $9,500.

      In early January 2018, Jaeger and the REO Trust sold the 7.5-acre

tract to Glen and Margaret Adams. According to Brown, since there were

concerns with the Special Warranty Deed that Brown signed, Jaeger


                                    7
forged Brown’s name to a “Correction General Warranty Deed,” dated

December 29, 2017. The Correction General Warranty Deed was

introduced and admitted into evidence in the hearing. In January 2018,

Jaeger recorded the Correction General Warranty Deed, which Brown

said he never signed, in Montgomery County. Then, Jaeger and the REO

Trust used the Correction General Warranty Deed and the Special

Warranty Deed to convey the 7.5-acre tract to the Adams.

     In May 2018, Brown sued Jaeger individually and in his capacity

as the trustee of the REO Trust, claiming they defrauded him of his 7.5-

acre tract. Brown’s petition takes a shotgun approach in pleading

Brown’s claims: he pleads multiple causes of actions, but all of them focus

on his loss of his 7.5-acre tract. Essentially, Brown alleged that Jaeger

and the REO Trust purchased the property for $92,250 with the

understanding that they would purchase the structures later for

$357,750 after selling some property they owned in Spring. Brown

claimed Jaeger and the REO Trust never intended to honor their

promises when they made them and then breached the Agreement by

failing to “make payment in full” as the contract required.




                                    8
      Besides suing Jaeger and the REO Trust for breaching the contract,

Brown alleged they committed fraud and negligently represented facts

involving a transaction that involved real estate, leading him into signing

an agreement he never would have signed had the misrepresentations

not been made. Along with these claims, Brown included claims for

conversion, statutory fraud in a real-estate transaction, and a claim for

unjust enrichment. And along with naming Jaeger and the REO Trust as

parties, Brown sued Glen and Margaret Adams, the individuals in

possession of his 7.5-acre tract. He alleged they acquired the tract

through Jaeger’s “false deed[.]” As to the Adams, Brown asked the trial

court to award him title and possession to the 7.5-acre tract.

      Around six months before Brown moved to default Jaeger and the

REO Trust, the trial court granted the Adams’ motion for summary

judgment against Brown. Brown did not appeal from the trial court’s

order granting the Adams’ motion, and the Adams are not parties to the

appeal. 4


      4Aboutsix months before it signed the final judgment, the trial
court granted Glen and Margaret Adams’ Motion for Summary
Judgment. The order the trial court signed granting the Adams’ motion
for summary judgment did not sever Brown’s claims against the Adams

                                    9
     As to Jaeger and the Trust, the record shows that in June 2018,

Jaeger was personally served with citation in his individual capacity and

in his capacity as trustee. But as to the REO Trust, the process server

wrote on the return that he served “Jaeger Holding Trust” rather than

writing that he served Jaeger REO Holding Trust, the entity named in

the suit. Despite the way the officer wrote the name on the return, the

citation shows the process server served the Jaeger Reo Holding Trust by

serving its Trustee, Kyle M. Jaeger, “personal[ly], by hand[.]”

     In November 2019, the trial court called the case to trial. Jaeger

and the Trust failed to appear. Brown’s attorney moved to default them



into a separate suit. That said, the final judgment the trial court signed
includes the following language: “all relief not granted is hereby denied.”
Based on the language the trial court used in the judgment and the record
before us, we believe the trial court probably intended the judgment to be
final even though it never mentions Brown’s claims against the Adams.
The judgment at issue in the appeal did not result from a conventional
trial on the merits, so the presumption of finality that applies to
conventional trials does not apply here. And the language the trial court
used is not a traditional Mother Hubbard Clause, since such clauses
generally include language signifying the judgment is final, disposes of
all claims and parties, and is appealable. See In the Interest of R.R.K.,
590 S.W.3d 535, 543 (Tex. 2019); Lehmann v. Har-Con Corp., 39 S.W.3d
191, 206 (Tex. 2001). Still, even though this judgment lacks the language
like that often used to indicate finality, it appears the trial court probably
intended its judgment to be final. The appellants have not argued it is
not, and we have construed it as a final judgment for the purposes of the
appeal.
                                      10
for failing to file an answer and for failing to appear. The trial court

granted Brown’s request on both grounds. That same day, the trial court

conducted an evidentiary hearing to determine how much to award

Brown on his claims.

     Two witnesses, Brown and his attorney, testified in the hearing.

After considering the evidence and Brown’s pleadings, the trial court

signed a judgment awarding Brown $491,750 in economic damages,

$983,500 in punitive damages, and $13,499 in attorney’s fees. The trial

court did not require Brown to elect one theory of recovery and allowed

him to recover on all six theories: the judgment recites Jaeger and the

REO Trust are liable “for breach of contract, fraud, negligent

misrepresentation, conversion, statutory real estate fraud and unjust

enrichment.”

     Less than two weeks later, Jaeger (appearing pro se) used a

preprinted form and moved to set aside the final judgment. The box

Jaeger checked on the form reflects that Jaeger asked the trial court to

set aside the final judgment due to an alleged “Lack of Notice.” Under

that box, Jaeger checked another box on the form that states: “I did not

file an answer because I was not properly served with citation.” Several


                                  11
lines beneath that box allow an individual filling out the form to explain

why they failed to appear or to answer a suit. On these lines, Jaeger

wrote: “I was not served for this court date. Also I was incarcerated from

August 2018 until November 26, 2019. My release came 6 days after this

court date for which I was never served.”

     Except for Jaeger’s complaint that he was not “properly served with

citation,” Jaeger’s post-judgment motion raises no other complaints

about the trial court’s ruling granting the judgment by default. For

instance, in several locations on the form Jaeger could have challenged

the judgment for other reasons than lack of proper service. One of these

allows a person to explain whether they have a “meritorious (good)

defense to this case.” Lines below that box allow the person to explain

their defense. Jaeger left lines and boxes like those providing other

excuses for not appearing blank.

     On December 20, 2019, the trial court conducted a hearing on

Jaeger’s motion. A docket entry in the trial court’s docket sheet on

December 20 shows that Jaeger, Brown and Brown’s attorney were

present for the hearing. While the docket sheet reflects the trial court

denied Jaeger’s motion, the appellate record lacks a written order on


                                   12
Jaeger’s post-judgment motion. Since the record lacks a written order, by

rule, Jaeger’s motion was overruled by operation of law.5

     After Jaeger appealed, his attorney asked the court reporter to

prepare a transcript from the November 2019 hearing. But Jaeger’s

attorney did not ask the reporter for a transcript of the hearing the trial

court conducted in December on the motion Jaeger filed to set the default

judgment aside. For that reason, the appellate record is incomplete since

it lacks a reporter’s record of the December hearing on Jaeger’s post-

judgment motion to set aside the judgment. Without a record from the

December hearing, we must presume the evidence from the hearing

supports the trial court’s decision to overrule Jaeger’s and the REO




     5“A   trial judge’s oral pronouncement granting a motion for new
trial or motion to modify, reform, or correct a judgment and a docket
entry indicating that such motion was granted cannot substitute for a
written order required by Rule 329b.” Faulkner v. Culver, 851 S.W.2d
187, 188 (Tex. 1993). Regardless of the trial court’s failure to sign a
written order denying Jaeger’s motion, his motion was overruled by
operation of law seventy-five days after the trial court signed the
judgment. Tex. R. Civ. P. 329b(c). That said, the better practice would be
for trial courts to memorialize their rulings on post-judgment motions
with written orders since we are unable to accept their oral
pronouncements on post-judgment motions in hearings as the equivalent
of a ruling.
                                    13
Trust’s post-judgment motion claiming they weren’t properly served,

even though their motion was overruled by operation of law.6

                            Standard of Review

     In general, rulings denying a party’s motion for new trial are

reviewed for abuse of discretion. 7 A trial court cannot grant a default

judgment against a defendant that will be upheld on appeal unless the

record shows the defendant was properly served with the plaintiff’s suit.8

In a direct appeal from a judgment the plaintiff obtained by default, there

is no presumption of proper service. 9 That said, the certificate or affidavit

of service from the process server who served the defendant with process

is prima facie evidence of the fact the defendant was served, and the

“recitals in a process server’s return create[] a presumption that service

was performed.”10 Without a presumption favoring proper service, Texas


      6See  Bennett v. Cochran, 96 S.W.3d 227, 229 (Tex. 2002) (per
curiam) (explaining that the Texas Rules of Appellate Procedure require
the reviewing court to presume the omitted portions of the reporter’s
record support the trial court’s findings).
      7Dir., State Employees Workers’ Comp. Div. v. Evans, 889 S.W.2d

266, 268 (Tex. 1994).
      8Tex. R. Civ. P. 124.
      9See Primate Constr., Inc. v. Silver, 884 S.W.2d 151, 152 (Tex. 1994)

(per curiam).
      10Sozanski v. Plesh, 394 S.W.3d 601, 604 (Tex. App.—Houston [1st

Dist.] 2012, no pet.).
                                     14
law requires that the record show the party who filed the suit complied

with the Rules of Procedure, as it is those rules that control the manner

defendants are to be served and that control when trial courts may grant

a judgment by default.11

     Here, the post-judgment motion that Jaeger signed asked the trial

court to set aside the judgment for one reason—Jaeger claimed the

defendants were not “properly served with citation” in the suit. To obtain

a new trial, the party who has been defaulted must establish all of the

following: “(1) the failure to appear was not intentional or the result of

conscious indifference, but was the result of an accident or mistake, (2)

the motion for new trial sets up a meritorious defense, and (3) granting

the motion will occasion no delay or otherwise injure the plaintiff.”12

When the motion satisfies these requirements, the trial court must grant

the motion.13

     As mentioned, the post-judgment motion Jaeger signed does not

argue the defendant had meritorious defenses to Brown’s claims. And


     11Id.
     12Dolgencorp  of Tex., Inc. v. Lerma, 288 S.W.3d 922, 925 (Tex. 2009)
(citing Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124, 126 (Tex.
1939)).
      13Strackbein v. Prewitt, 671 S.W.2d 37, 39 (Tex. 1984).

                                      15
had the motion included additional arguments like that, there should

also have been facts alleged in the motion to support any additional

defenses. When Jaeger appeared for the December hearing on his motion,

he was required to provide the trial court with evidence establishing that

he had a meritorious defense.14 On this record, we must presume that

Jaeger, on behalf of himself and for the REO Trust, failed to do so.

                                 Analysis

                              Liability Issues

     Were Jaeger and the REO Trust to prevail on their first and fifth

issues, they would be entitled to a new trial requiring a factfinder to

decide whether they are liable to Brown on his claims. Since these issues

involve their liability to Brown, not just the damages Brown recovered,

we start with issues one and five. In Jaeger’s first issue, he argues the

trial court should have granted his motion for new trial because he

provided the trial court with an adequate explanation for his and the

REO Trust’s failure to appear in response to Brown’s suit.

     In Jaeger’s post-judgment motion, he alleged that Brown failed to

properly serve him with the suit. But the return of service that the


     14See   Ivy v. Carrell, 407 S.W.2d 212, 214-215 (Tex. 1966).
                                      16
process server signed, which was filed of record, shows the process server

personally handed Jaeger “a true copy of the citation with the date of

delivery endorsed, together with the accompanying copy of the Plaintiff’s

Original Petition[.]” According to the information in the return, Jaeger

was served with process at a jail on Criminal Justice Drive in

Montgomery County. The return shows it was filed with the District

Clerk’s Office on July 27, 2018. Thus, documents in the Clerk’s Record

show that Jaeger was personally served with the citation and the

petition. And the record shows the return of citation was filed with the

District Clerk’s Office for more than ten days before the default judgment

was signed.15

     On appeal, Jaeger argues for the first time there are reasons that

excuse his failure to answer and appear that are not raised in his post-

judgment motion. He notes the trial court dismissed the case before

granting the judgment by default but then reinstated the case on the

docket. He claims that as a result, he thought the case was dismissed and

contends that’s why he failed to appear. But that’s not the argument he

raised in his post-judgment motion. Instead, his motion alleged one


     15See   Tex. R. Civ. P. 107.
                                    17
claim, which was that he failed to appear because he “was not properly

served with citation.” And since Jaeger failed to obtain a reporter’s record

from the December hearing the trial court conducted on his post-

judgment motion, we must presume that whatever occurred in the

December hearing does not support the argument he raises for the first

time in his appeal. To the contrary, even if the trial court allowed Jaeger

to present evidence on a matter he failed to raise in his post-judgment

motion (which we doubt), we must presume that whatever the evidence

he presented allowed the trial court to find that Jaeger’s failure to answer

and to appear was nonetheless still intentional, resulted from his

conscious indifference, and that his failure to answer or to appear was

not the result of an accident or a mistake. 16 Assuming the trial court

heard evidence in the December hearing, those questions were then

decided and resolved as questions of fact.17 As the factfinder, the trial

court had the right to believe all, some, or none of the testimony

presented to it in the hearing. 18




      16Id. 324(b)(1).
      17Pekar  v. Pekar, No. 09-14-00464-CV, 2016 Tex. App. LEXIS 600,
at *10 (Tex. App.—Beaumont Jan. 21, 2016, no pet.).
      18Id.

                                    18
     When considering the foregoing rules, Jaeger and the REO Trust

failed to discharge their burden of both pleading and setting up in the

hearing facts sufficient to establish that they have a meritorious defense

to Brown’s suit. 19 We overrule appellants’ first issue.

     In issue five, REO Trust takes a slightly different tack. According

to the appellants, the return tied to the citation served on the REO Trust

is insufficient to show that the “Jaeger REO Holding Trust” is the entity

the process server served with the citation.

     The return shows the process server served the citation and petition

on “Trustee Kyle M. Jaeger[.]” The typewritten portion of the citation is

addressed to “Jaeger Reo Holding Trust.” In addition, the “Jaeger Reo

Holding Trust” is the name found typed on the return. Despite the names

typed on the return, on the line where the process server wrote the person

whom he served, he wrote: “Jaeger Holding Trust” rather than writing

Jaeger Reo Holding Trust. Although the process server should have

written the name on the return in the way the name is identified in the

citation, he did not do so.




     19Lerma,   288 S.W.3d at 926.
                                     19
     The appellants argue that because the return is not signed in the

exact same way as the citation is addressed, the trial court erred in

granting Brown’s request to default Brown. According to the appellants,

the trial court should have refused Brown’s request because the record

then before the trial court when Brown moved for the default did not

affirmatively demonstrate that Brown had obtained proper service of the

suit on Jaeger Reo Holding Trust.

     We disagree. The variance the appellants rely on simply doesn’t

show that Jaeger, as the trustee of the REO Trust, was not served with

the citation or the petition in his capacity as trustee for the Jaeger Reo

Holding Trust. Instead, while it’s true the process server failed to write

the REO Trust’s name down exactly in the way it’s typed in the citation,

the discrepancy the appellants point to does not show that Jaeger was

misled, meaning that Jaeger did not know the Jaeger Reo Holding Trust

was being served with the suit.

     When Jaeger was in the trial court, the post-judgment motion he

filed never set up a claim that he was confused about whether Brown was

suing the Jaeger Reo Holding Trust when the process server served him

with the suit. In fact, there’s no evidence that noted or saw the way the


                                    20
process server signed the return, and no evidence showing that the way

the return was signed caused Jaeger to be confused about whether the

Jaeger Reo Holding Trust, who is the named party in the petition, was

being sued. And since we don’t have a transcript of the hearing the trial

court conducted, the record does not show the appellants raised this claim

in the trial court.20

      The citation with which Jaeger was served for the REO Trust

commanded “Jaeger REO Holding Trust” to file “a written answer to the

petition” on the Monday following twenty days of the date Jaeger was

served. As we’ve mentioned, we must presume that any evidence the trial

court admitted in the hearing it conducted on Jaeger’s post-judgment

motion established that Jaeger was not misled by any discrepancy in the

return. 21 Because the arguments Jaeger and the REO Trust raise in their

first and fifth issues were either not properly preserved, or they lack

merit, the issues are overruled.




      20See Lerma, 288 S.W.3d at 925; Tex. R. Civ. P. 324(b)(1).
      21See Bennett, 96 S.W.3d at 229; Williams v. Williams, 150 S.W.3d

436, 445 (Tex. App.—Austin 2004, pet. denied).
                                   21
                   Multiple Claims Without an Election

     In issues two and four, the appellants complain the trial court erred

in allowing Brown to recover against them on all six of his claims. In issue

two, Jaeger and the REO Trust complain that Brown failed to establish

a prima facie case on any of his six claims. Texas follows the one-

satisfaction rule, so when the plaintiff sues the defendant under multiple

theories of liability, the plaintiff is entitled to only one recovery for the

damages caused by a particular injury. 22

     When a trial court grants a default judgment on an unliquidated

claim, “all allegations of fact set forth in the petition are deemed

admitted, except the amount of damages.” 23 So the “default judgment

admits that the defendant’s conduct caused the event upon which the

plaintiff’s suit is based.” 24 Damages are considered unliquidated when

they are not proven by an instrument in writing.25 On the other hand, if

the claim “is liquidated and proved by an instrument in writing, the




     22See   Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 303 (Tex.
2006).
     23Heine, 835 S.W.2d at 83.
     24Morgan v. Compugraphic Corp., 675 S.W.2d 729, 732 (Tex. 1984).
     25Tex. R. Civ. P. 243.

                                22
damages shall be assessed by the court[.]”26 A claim is liquidated when

the damages can be accurately calculated based on the allegations of fact

in the petition and the written instrument before the court. 27

      The appellants argue that Brown failed to include sufficient facts

in his petition to support a judgment by default. And to obtain a judgment

by default, the plaintiff must allege sufficient facts in the petition to state

a cause of action. 28

      In Texas, courts follow a “fair notice” standard, “which looks to

whether the opposing party can ascertain from the pleading the nature

and basic issues of the controversy and what testimony will be

relevant.” 29 Thus, “[m]ere formalities, minor defects, and technical

insufficiencies will not invalidate a default judgment where the petition




      26Id.   241.
      27Oliphant Fin., LLC v. Galaviz, 299 S.W.3d 829, 836 (Tex. App.—
Dallas 2009, no pet.); Freeman v. Leasing Associates, Inc., 503 S.W.2d
406, 408 (Tex. App.—Houston [14th Dist.] 1973, no pet).
      28Fairdale Ltd. v. Sellers, 651 S.W.2d 725, 725-26 (Tex. 1982)

(reversing default judgment where the petition contained no allegation
that the defendant owed a duty to the plaintiff or an allegation of breach).
      29Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 896 (Tex.

2000); see also Tex. R. Civ. P. 47(a) (a pleading “shall contain a short
statement of the cause of action sufficient to give fair notice of the claim
involved”).
                                   23
states a cause of action and gives ‘fair notice’ to the opposing party of the

relief sought.”30

      Brown’s petition alleges six claims—a claim for breach of contract,

fraud, negligent representation, conversion, statutory real estate fraud,

and unjust enrichment. And the petition alleges facts supporting the

claims. For example, Brown alleged that Jaeger and the REO Trust

breached the Agreement the parties executed in September 2017. And he

alleged the defendants never paid the consideration that they agreed to

pay for his tract, yet they still filed the deed he signed and conveyed the

tract to another. Brown also alleged that Jaeger, individually and as the

trustee of the REO Trust, knew the consideration they paid him for the

tract “would fail, but [they] induced him to go forward with the

agreement anyway.” Brown alleged that after Jaeger and the REO Trust

assumed possession of the tract and filed the deed, Jaeger forged Brown’s

name to a correction deed and then used the correction deed to convey

the tract to the Adams.

      In addition to these general allegations, Brown’s petition contains

separately numbered paragraphs that he tied to his six claims. In each


      30Stoner   v. Thompson, 578 S.W.2d 679, 683 (Tex. 1979).
                                    24
paragraph, Brown alleged even more facts fleshing out the details of his

specific claims. All in all, Brown’s petition gave Jaeger and the REO

Trust fair notice of the nature of his claims, the basic issues in

controversy, and the type of testimony they would need to dispute the

claims. We overrule the appellants’ second issue.

     In the appellants’ fourth issue, they argue the trial court violated

the one-satisfaction rule by allowing Brown to recover multiple times for

a single injury. To be clear, the trial court never required Brown to elect

the theory on which he wanted to recover his judgment. Even though the

trial court’s failure to require Brown to elect the theory that afforded him

the greatest relief was error, we disagree with the appellants’ suggestion

that the trial court allowed Brown to recover multiple times for the same

injury.

     The judgment the trial court signed allows Brown to recover

economic damages, punitive damages, and attorney’s fees—the theory

affording Brown these recoveries is statutory fraud in a transaction that

involved real estate, which in this case is Brown’s 7.5-acre tract.31 Under

Brown’s statutory real estate fraud theory, he had the right to recover


     31Tex.   Bus. & Com. Code Ann. § 27.01.
                                  25
the three categories of damages the judgment awards—actual damages,

exemplary damages, and punitive damages.32 Additionally, had the

appellants viewed the judgment as allowing Brown multiple recoveries

for a single injury, the rules of error preservation required them to raise

that objection in the trial court to preserve it for their appeal. 33

      Even though we disagree with the appellants’ argument claiming

the judgment allows Brown multiple recoveries for the same injury, the

record also does not show the appellants preserved the argument for

appeal. 34 Because the argument has no merit and because it was not

properly preserved, the appellants’ fourth issue is overruled.

       Form of the Judgment and the Excessiveness of the Awards

      In issue three, the appellants argue the trial court’s damages

awards are excessive. To start, they complain the judgment is excessive


      32Id.§ 27.01(b)-(e).
      33Waite Hill Servs., Inc. v. World Class Metal Works, Inc., 959
S.W.2d 182, 184 (Tex. 1998) (per curiam) (an objection asserting a failure
to elect a remedy preserves a complaint that the judgment allowed a
double recovery for appeal); Shell Oil v. Chapman, 682 S.W.2d 257, 259
(Tex. 1984) (concluding the appellants waived their complaint that a
judgment allowed a double recovery when it had not properly preserved
the complaint at trial); see also Tex. R. App. P. 33.1(a).
      34See Thota v. Young, 366 S.W.3d 678, 698 (Tex. 2012) (cleaned up);

Royce Homes, L.P. v. Humphrey, 244 S.W.3d 570, 582 (Tex. App.—
Beaumont 2008, pet. denied).
                                     26
because the judgment is joint and several. But the judgment does not use

the words joint and several. Instead, the judgment recites that it is

“against Kyle M. Jaeger and the Jaeger Reo Holding Trust[.]” Whatever

the effect of the trial court’s use of the conjunction and in the judgment,

the appellants never complained about the form of the judgment in their

post-judgment motion. As a result, Jaeger and the REO Trust failed to

preserve their complaint about the form of the judgment for the purpose

of their appeal.35

     Next, relying on section 41.0016 of the Texas Civil Practice and

Remedies Code, the appellants suggest the trial court was required to

render punitive damages awards “specific as to each defendant[.]” 36 We

agree the trial court should have done so since by statute, punitive

damages awards must be individualized by defendant. 37 But yet again,

the appellants as to their complaint about this error have run afoul of the




     35Tex.  R. App. P. 33.1(a); WCW Int’l, Inc. v. Broussard, Nos. 14-12-
00940-CV, 14-12-01077-CV, 14-12-01139-CV, 2014 Tex. App. LEXIS
5928 (Tex. App.—Houston [14th Dist.] June 3, 2014, pet. denied).
      36Tex. Civ. Prac. & Rem. Code Ann. § 41.006 (providing that when

there are “two or more defendants, an award of exemplary damages must
be specific as to a defendant, and each defendant is liable only for the
amount of the award made against that defendant”).
      37Id.

                                   27
rules of error preservation. They didn’t object to the trial court’s failure

to make the punitive damages awards specific as to each defendant when

they were in the court below so the trial court could have addressed and

corrected the error there.38 We do not reach their complaint because it

was waived.39

     Jaeger and the Trust turn next to the evidence that Brown

presented in the hearing in November 2017 to establish the amount of

his damages. They note that Brown tied his evidence to a benefit-of-the-

bargain measure of loss. Though the appellants argue that under the

Agreement, Brown’s damages are limited to $92,250 for the 7.5-acre

tract, we disagree. The evidence before the trial court in the November

hearing supports a larger award based on Brown’s loss of his 7.5-acre

tract and structures.

     Under the parties’ Agreement and the evidence presented in the

November hearing, the trial court could have reasonably found that

Jaeger and the Trust agreed to purchase Brown’s tract with the




     38Tex. R. App. P. 33.1(a).
     39Id.;Horizon Health Corp. v. Acadia Healthcare Co., Inc., 520
S.W.3d 848, 881 (Tex. 2017) (applying the preservation-of-error rules to
the appellant’s argument under section 41.006).
                                  28
structures on it for $450,000. Even then, however, the evidence in the

hearing doesn’t support the trial court’s $491,750 award.

     Even though the evidence doesn’t the full amount of the trial court’s

actual damages award, the evidence Brown presented in the hearing still

supports most of it. During the hearing, Brown established the parties

signed two agreements in September 2017—the Real Estate Purchase

Agreement and the Bill of Sale. The Agreement reflects the parties placed

a $450,000 value on the tract including the structures on it, with Brown

agreeing to sell the dirt for $92,250 and the structures later for $357,750

when Jaeger and the REO Trust sold some property they owned in

Spring.

     On the same day the parties signed the Agreement, the parties

signed the Bill of Sale. It shows that Brown accepted five vehicles and

cash in exchange for the $92,250 cash that Jaeger and the REO Trust

were to pay him under the Agreement in partial payment for the dirt

under the 7.5-acre tract. In the Bill of Sale, Brown recognized he was

giving up the $92,250 that he’d agreed to be paid under the Agreement

in return for the vehicles and the payment of $31,750 in the Bill of Sale.

And it’s clear there was an exchange of consideration between the


                                    29
Agreement and Bill of Sale: The Bill of Sale recites it is “FOR AND IN

CONSIDERATION OF the sum of $92,250.00 U.S. Dollars” for Brown’s

tract. Further, in the November hearing, Brown never testified that after

signing the Agreement he and Jaeger agreed to another deal where

Jaeger and the REO Trust agreed to purchase his tract for $491,750.

     For the reasons explained above, the starting point for calculating

Jaeger’s damages is $450,000. From that amount, the trial court should

have deducted $92,250, the amount Brown acknowledged receiving in the

Bill of Sale. Given Brown’s testimony in the hearing, the trial court

should have then added back to Brown’s damages the following items:

        1) the $31,750 in cash that Brown said he expected to get but
           never received from Jaeger under the Bill of Sale;
        2) the value of the diesel truck that Brown testified he learned
           was stolen, a truck the parties valued in the Bill of Sale at
           $9,500;
        3) and the value of the gas-powered truck that Brown said
           Jaeger stole from his lot, a truck the parties valued in the Bill
           of Sale at $10,250. 40


Based on the formula (($450,000-$92,250)+($31,750 + $9,500 + $10,250))

and using the values the parties placed on the real and personal property


     40The    truck Brown testified Jaeger stole from him is listed as
vehicle number 1222. The truck Brown testified he learned was reported
as stolen is listed as truck number 0393 in the Bill of Sale.
                                    30
in their two written agreements together with the evidence in the

November hearing on damages, Brown’s economic damages equal

$409,250.

     The only remaining question is whether other evidence admitted in

the hearing supports an economic damages award exceeding $409,250.

We conclude the answer is no. To be sure, Brown did have a right to

recover more to the extent he proved he suffered additional damages that

he tied to his claim for statutory fraud that involved his 7.5-acre tract.41

But during the hearing, Brown failed to establish any values for any of

his other damage claims. So while Brown’s petition included claims for

other damages, such as damages to Brown’s personal property, Brown

provided the trial court with no evidence that valued his personal

property. And even though Brown could have recovered consequential

damages on his claim of statutory fraud, damages that “result naturally,

but not necessarily, from the defendant’s wrongful acts[,]” Brown

provided the trial court with no evidence valuing any consequential

damages beyond the damages already included in the $409,250 award. 42


     41Tex.Bus. & Com. Code Ann. § 27.01(b).
     42Arthur Andersen v. Perry Equip. Corp., 945 S.W.2d 812, 816 (Tex.

1997).
                                  31
     To be fair, Brown did testify in the November hearing that after

Jaeger took his property, he lost “everything[.]” According to Brown, after

Jaeger took his land, he became “basically homeless[.]” But Brown never

placed a value on any of the personal possessions in his home. And he

never placed a fair rental value on a home of similar size or described

how long he was homeless.43 Finally, during the hearing, Brown did not

argue he was seeking damages beyond a benefit-of-the bargain loss for

his tract. But Brown calculated his “bargain” without subtracting the

values of three vehicles he retained. We conclude the evidence supports

an economic damages award of $409,250. And we conclude the evidence

is factually insufficient to support an award of economic damages

exceeding $409,250.

     Turning to the trial court’s punitive damages award, the trial court

awarded Brown punitive damages in an amount of two times its actual

damages award. On appeal, Brown complains the award of punitive

damages is statutorily and constitutionally excessive. The 2:1 ratio

represented by the trial court’s award, however, does not exceed the ratio


     43See Humphrey, 244 S.W.3d at 580 (concluding the evidence
provided by a homeowner was legally insufficient to support an economic
damages award when the testimony was “purely speculative”).
                                 32
authorized for punitive damages awards by law. 44 Besides, as the

factfinder in the hearing, the trial court could have accepted Brown’s

testimony about the efforts Jaeger went to deceive him and believed that

Jaeger forged Brown’s name to a deed and then used it to convey title to

an innocent third party, the Adams. The trial court was also entitled to

accept Brown’s testimony that as a result of Jaeger’s acts in inducing him

into a real estate contract that he never intended to fulfill, Jaeger left

Brown and his children homeless.

     In the end, the trial court chose to double the economic damages

award. But since we have concluded the economic award is unsupported

by factually sufficient evidence, we conclude the exemplary damages

award lacks sufficient factual support as well.

     To sum up: The trial court’s actual damages award is excessive by

$82,500 ($491,750-$409,250). Its punitive damages award is excessive by

$165,000 ($983,500-$818,500). To the extent Brown argues in his fourth

issue that the evidence is factually insufficient to support the trial court’s

economic and punitive damages awards, issue three is sustained.




      44Tex.   Civ. Prac. & Rem. Code Ann. § 41.008(b)(1)(A).
                                    33
                              Attorney’s Fees

     In issue six, Jaeger and the REO Trust argue the evidence is

insufficient to support the trial court’s award of $13,499 in attorney’s

fees. The record shows that Brown’s attorney testified that he spent 49.4

hours prosecuting Brown’s case, charged Brown $325 per hour, and that

his hourly charge is customary for the services of attorneys in the area

who have the experience, reputation and ability similar to his.

     Brown had a right to recover attorney’s fees against Jaeger and the

REO Trust based on his theory that they committed statutory fraud in a

transaction involving real estate. 45 To support their argument the

attorney’s fee award is excessive, the appellants argue that Brown’s

attorney failed to present evidence segregating his fees between Brown’s

six claims. But Jaeger failed to point out that problem in his post-

judgment motion. Because the appellants never pointed out a fee

segregation problem when they were in the trial court, they deprived the




     45Tex.   Bus. & Com. Code Ann. § 27.01(e).
                                  34
trial court of the opportunity to correct the problem and cannot complain

of the problem for the first time in their appeal. 46

     Jaeger and the REO Trust also argue that the evidence Brown

presented to support the trial court’s award is insufficient under the

requirements the Texas Supreme Court established in Rohrmoos Venture

v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469 (Tex. 2019). To be sure,

Brown’s testimony shows he is not the only person in his firm who worked

on Brown’s case. Yet when Brown’s attorney testified, the attorney failed

to provide the trial court with any details or documentation to explain

how much time he and others spent on the various tasks that make up

what he asked the trial court to award, $13,499. Under Rohrmoos, Brown

had the burden to provide the trial court with evidence sufficient to

permit the trial court to use the lodestar method to calculate a reasonable

fee before the trial court could shift the fees Brown incurred to Jaeger

and the REO Trust.47 That required Brown to present evidence proving


     46Green Int’l, Inc. v. Solis, 951 S.W.2d 384, 389 (Tex. 1997); Home
Comfortable Supplies, Inc. v. Cooper, 544 S.W.3d 899, 908 (Tex. App.—
Houston [14th Dist.] 2018, no pet.).
     47Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d

469, 502 (Tex. 2019); Eaker v. Mangiameli, No. 09-19-00340-CV, 2021
Tex. App. LEXIS 8720, at *32-33 (Tex. App.—Beaumont Oct. 28, 2021,

                                     35
at least (1) what particular services his attorney and the firm performed,

(2) who performed those services, (3) around when the services were

performed, (4) the reasonable amount of time for performing the services,

and (5) the reasonable hourly rate for each person performing such

services.48 The fees that Brown incurred do not themselves establish

their reasonableness or necessity.49

     The testimony and the affidavit that Brown’s attorney provided the

trial court to address the fees that Brown’s firm charged Brown fall far

short of the minimum required by Rohrmoos to support an attorney’s fee

award under the lodestar analysis. Brown’s attorney testified about his

hourly rate and the hourly rate he charged for a law clerk. Yet Brown’s

attorney never provided any details about what particular services he

and his law clerk performed. He also never described when the services

were performed. Without this information, the trial court did not have

the “starting point” it needed “for determining a lodestar fee award[.]” 50




no pet.); Shouldice v. Van Hamersveld, No. 09-18-00355-CV, 2020 Tex.
App. LEXIS 622, at *14-15 (Tex. App.—Beaumont Jan. 23, 2020, no pet.).
     48Id. at 498.
     49See Milliken v. Turoff, No. 14-19-00761-CV, 2021 Tex. App. LEXIS

4188, at *5 (Tex. App.—Houston [14th Dist.] May 27, 2021, no pet.).
     50Rohrmoos, 578 S.W.3d at 494.

                                    36
                               Conclusion

     Having concluded there is insufficient evidence to support the full

amount of the damages the trial court awarded Brown for statutory real

estate fraud, we suggest remittiturs of $82,500 of the economic damages

award and $165,000 of the punitive damages award.51 If Brown files

remittiturs of those amounts in this Court as suggested within fifteen

days of this opinion, then our subsequent judgment will reform the trial

court’s judgment in accordance with suggested remittiturs. As reformed,

we will issue a judgment affirming an economic damages award of

$409,250 and a punitive damages award of $818,500.52

     Further, we have found the evidence factually insufficient to

support the trial court’s attorney’s fee award and concluded the

attorney’s award is not capable of being reformed by this Court. Instead,

that award must be redetermined in the trial court regardless of whether

Brown accepts the remittiturs we have suggested above. Accordingly, we




     51See  Tex. R. App. P. 46.3 (“The court of appeals may suggest a
remittitur. If the remittitur is timely filed, the court must reform and
affirm the trial court’s judgment in accordance with the remittitur. If the
remittitur is not timely filed, the court must reverse the trial court’s
judgment.”).
      52See id. 46.3, 46.5.

                                    37
must render a judgment remanding the case to the trial court for the

limited purpose of the trial court conducting further proceedings to

determine the amount Brown should recover (if any) in reasonable and

necessary attorney’s fees. If Brown does not agree to the remittiturs we

have suggested, we will reverse the trial court’s judgment and remand

the case to the trial court so that it may conduct a new trial limited to

conducting further proceedings on determining all of Brown’s damages.53

     And finally, having overruled Jaeger’s other issues, we affirm the

remainder of the trial court’s judgment.

     AFFIRMED CONDITIONALLY IN PART, REVERSED AND

REMANDED IN PART.



                                            _________________________
                                                 HOLLIS HORTON
                                                      Justice

Submitted on September 28, 2021
Opinion Delivered August 4, 2022

Before Kreger, Horton and Johnson, JJ.




     53See   Heine, 835 S.W.2d at 86.
                                    38